                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   NORTHERN DIVISION

  HOSKINS OIL COMPANY, LLC                        )
                                                  )
                 Plaintiff,                       )
  vs.                                             )   Case No. 3:16-cv-00417-JRG-DCP
                                                  )
  EQUIILON ENTERPRISES LLC d/b/a                  )
  SHELL OIL PRODUCTS US, and MOTIVA               )
  ENTERPRISES LLC,                                )
                                                  )
                 Defendants.                      )


     DEFENDANTS EQUILON ENTERPRISES LLC d/b/a SHELL OIL PRODUCTS US
      AND MOTIVA ENTERPRISES, LLC’S MOTION TO EXCLUDE PLAINTIFF’S
    EXPERT FOR VIOLATION OF THE COURT’S AMENDED SCHEDULING ORDER


         COME NOW Defendants Equilon Enterprises LLC d/b/a Shell Oil Products US

  (“SOPUS”) and Motiva Enterprises, LLC (“Motiva”) (collectively, “Defendants”), by their

  undersigned counsel, and for their Motion to Exclude Plaintiff’s Expert for Violation of the

  Court’s Amended Scheduling Order, state as follows:

         1.      Plaintiff’s expert disclosure was due on March 13, 2018. On January 25, 2018,

  Plaintiff served Defendants with Plaintiff’s Expert Disclosure, which identified Michael Harvey

  as its expert to testify regarding Plaintiff’s alleged damages and included Mr. Harvey’s expert

  report. (See Plaintiff’s January 25, 2018 Expert Disclosure, attached hereto as Exhibit A).

         2.      Mr. Harvey’s report opined that Plaintiff had suffered between $1,386,000.00 and

  $1,478,000.00 (depending on the amount of diesel Hoskins would have purchased) in alleged

  lost profit damages between the years of 2015 and 2018. (Id. at 21).

         3.      Despite the fact that Mr. Harvey claimed to have complied with the American

  Institute of Certified Public Accountants (“AICPA”) standards, he calculated this amount in lost

                                                  1

Case 3:16-cv-00417-JRG-DCP Document 160 Filed 12/17/18 Page 1 of 6 PageID #: 2347
  profit damages notwithstanding the undisputed fact that Plaintiff had not generated any profits

  from 2011 – 2014. Furthermore, in calculating Plaintiff’s alleged lost profits, Mr. Harvey did

  not apply a discount rate to reduce his calculation of damages. (Id.) These failures are in direct

  contravention of AICPA standards. (See AICPA Practice Aid 06-4 “Calculating Lost Profits,”

  attached hereto in relevant part as Exhibit B, at p. 29, ¶¶ 78-79 and p. 35).

          4.      On March 13, 2018, Defendants’ counsel deposed Mr. Harvey.              During the

  deposition, Defendants’ counsel specifically asked Mr. Harvey if he anticipated applying a

  discount rate at trial, and Mr. Harvey said no. (See Deposition of Michael Harvey, attached

  hereto in relevant part as Exhibit C, at 92:12-21).

          5.      Thereafter, on March 23, 2018, Defendants disclosed their expert, James Lloyd,

  who opined about a number of errors and mistakes in Mr. Harvey’s report, including that Mr.

  Harvey’s failure to apply a discount rate to his calculation of alleged lost profits was improper.

  (See Defendants’ March 23, 2018 Expert Disclosure, attached hereto as Exhibit D).

          6.      Plaintiff did not supplement its expert disclosure or report thereafter, until, only

  two months from trial and in the middle of the parties’ pre-trial deadlines, on December 11,

  2018, Plaintiff served Defendants with Plaintiff’s Supplemental Expert Disclosure.             (See

  Plaintiff’s December 11, 2018 Supplemental Expert Disclosure, attached hereto as Exhibit E).

          7.      Plaintiff’s Supplemental Expert Disclosure changes Plaintiff’s original expert

  report and testimony several ways. Most importantly, Mr. Harvey now belatedly attempts to

  apply a discount rate to his lost profit calculations. (Id.)

          8.      Per the Court’s Amended Scheduling Order, the deadline for Plaintiff to disclose

  any expert testimony in accordance with Rule 26(a)(2) was March 13, 2018. (Doc. 114).




                                                     2

Case 3:16-cv-00417-JRG-DCP Document 160 Filed 12/17/18 Page 2 of 6 PageID #: 2348
         9.      The Amended Scheduling Order expressly states: FAILURE TO COMPLY

  WITH THIS ORDER SHALL RESULT IN THE EXCLUSION OF DAMAGES,

  WITNESSES, EXHIBITS, DEPOSITIONS, AND/OR VIDEO TAPES FROM EVIDENCE

  AT TRIAL. (Doc. 114) (emphasis in original).

         10.     “Federal Rule of Civil Procedure 26(a)(2)(B) provides, in relevant part, that an

  expert witness must submit a report containing a ‘complete statement of all opinions the witness

  will express and the basis and reasons for them.’ Rule 26(e) allows a party to supplement the

  expert report and states that ‘the party's duty to supplement extends both to information included

  in the report and to information given during the expert's deposition.’ The purpose of Rule 26(e)

  is to supplement an expert's report and not to extend the expert disclosure deadline.” Malin v. JP

  Morgan Chase Bank, N.A., 2013 WL 12123511, at *4 (E.D.Tenn., 2013) (citing Matilla v. South

  Ky. Rural Electric Cooperative Corp., 240 Fed.Appx. 35, 43 (6th Cir. 2007)). The burden is on

  the potentially sanctioned party to prove that its failure to comply with Rule 26 is harmless. Id.

  (citing Roberts ex rel. Johnson v. Galen of Va., Inc., 325 F.3d 776, 782 (6th Cir. 2003)).

         11.     “District courts have broad discretion to exclude untimely disclosed expert-

  witness testimony.” Id. (excluding as untimely the plaintiff’s March 10, 2013 supplemental

  expert disclosure because the expert disclosure deadline was February 11, 2013 and the original

  documents upon which the expert based his “new findings” were available at the time he

  prepared his original report). Indeed, as the Court’s Amended Scheduling Order states, the Court

  also has the discretion to (and in fact states that it “SHALL”) exclude a party’s claimed damages

  or witnesses if a party fails to comply with the order. (Doc. 114). See also Estes v. King's

  Daughters Med. Ctr., 59 F. App'x 749, 753 (6th Cir. 2003) (noting that Rule 16 of the Federal

  Rules of Civil Procedure grants district courts wide latitude to impose sanctions for failure to



                                                   3

Case 3:16-cv-00417-JRG-DCP Document 160 Filed 12/17/18 Page 3 of 6 PageID #: 2349
  comply with their scheduling orders, and that the district court has discretion to impose whatever

  sanction it feels is appropriate under the circumstances); Matilla, 240 Fed.Appx. at 42 (noting

  that the sanction of exclusion is automatic and mandatory unless the sanctioned party can show

  that its violation of Rule 26(a) was either justified or harmless); Pluck v. BP Oil Pipeline Co.,

  640 F.3d 671, 681 (6th Cir. 2011) (striking expert’s untimely supplemental declaration in which

  he attempted to bolster his deficient opinion by employing a new methodology because district

  courts’ discretion to exclude untimely disclosed expert witness testimony is particularly broad

  when “these reports serve as a transparent attempt to reopen the Daubert inquiry after the

  weaknesses in the expert’s prior testimony have been revealed.”).

         12.     Plaintiff’s attempt to submit a Supplemental Expert Disclosure that changes its

  expert’s testimony and calculations violates the Court’s Amended Scheduling Order, comes nine

  months too late, and is only two months before trial. Moreover, Plaintiff’s Supplemental Expert

  Disclosure is not based on any new evidence that was unavailable at the time of its original

  disclosure.

         13.     The AICPA standards, which Mr. Harvey claimed to have followed, were

  available to him at all relevant times. Additionally, even ignoring Mr. Harvey’s initial failure to

  follow the very AICPA standards he professed to have considered, it is clear Plaintiff unduly

  delayed its Supplemental Expert Disclosure even further without any reasonable basis. As

  discussed above, Defendants pointed out Plaintiff’s expert’s failure to utilize the requisite

  discount rate at his deposition on March 13, 2018 as well as in their own expert’s March 23,

  2018 rebuttal report.

         14.      Thus, Plaintiff has been on notice of this defect in its expert’s methodology for

  nine months - yet it waited until the eve of trial to correct it. Even worse, Plaintiff provides no



                                                  4

Case 3:16-cv-00417-JRG-DCP Document 160 Filed 12/17/18 Page 4 of 6 PageID #: 2350
  explanation whatsoever as to why its expert failed to include the discount rate originally, testified

  at deposition that he would not do so, why he finally decided to do so now, or why Plaintiff did

  not change the disclosure at any point in the nine months that passed between then and now.

           15.    Plaintiff has not and cannot argue that its failure to comply with Rule 26 is

  harmless. Indeed, to permit Plaintiff’s violation of the Amended Scheduling Order would

  require the parties to re-open expert discovery at significant time and expense. Not only would

  Defendants’ expert be entitled to issue a rebuttal, but Defendants’ counsel would be entitled to

  re-depose Mr. Harvey regarding the basis for the change, why Mr. Harvey previously failed to

  use a discount rate, and why he went so far as to testify that he would not do so. This would

  prejudice Defendants, who have already been forced to wait two and half years to try this case.

  Defendants should not have to suffer further delays or incur further expenses based on Plaintiff’s

  failure to meet Court-ordered deadlines. See Malin, 2013 WL 12123511, at *4; Pride v. BIC

  Corp., 218 F.3d 566, 579 (6th Cir. 2000) (affirming district court’s decision that reopening the

  proceedings would be contrary to all rules of fairness and proper procedure, and would allow the

  plaintiff's experts to become “moving targets” whose opinions were constantly changing and

  being supplemented in order to overcome proper pretrial procedures).

           16. Accordingly, based on Plaintiff’s violation of the Court’s Amended Scheduling

  Order, the Court should apply the very warning contained directly in its Amended Scheduling

  Order and exclude Plaintiff’s expert from testifying as to any damages at trial.

           WHEREFORE, Defendants respectfully request that this Court exclude Plaintiff’s expert

  Michael Harvey from testifying at trial based on Plaintiff’s violation of the Amended Scheduling

  Order.




                                                   5

Case 3:16-cv-00417-JRG-DCP Document 160 Filed 12/17/18 Page 5 of 6 PageID #: 2351
  Dated: December 17, 2018             GREENSFELDER, HEMKER & GALE, P.C.

                                       By /s/ David M. Harris
                                       David M. Harris, MBE #32330 (pro hac vice)
                                       Caitlin M. Meyers, MBE #68381 (pro hac vice)
                                       Tali L. Katz, MBE #68788 (pro hac vice)
                                       10 S. Broadway, Suite 2000
                                       St. Louis, MO 63102
                                       Phone: (314) 241-9090
                                       Fax: (314) 345-5465
                                       dmh@greensfelder.com
                                       cmeyers@greensfelder.com
                                       tkaz@greensfelder.com

                                       WOOLF, MCCLANE, BRIGHT, ALLEN &
                                       CARPENTER, PLLC
                                       W. Kyle Carpenter (BPR #005332)
                                       Dean T. Howell (BPR #022130)
                                       P.O. Box 900
                                       Knoxville, TN 347901-0900
                                       Phone: (865) 215-1000
                                       Fax: (865) 215-1001
                                       kcarpenter@wmbac.com
                                       dhowell@wmbac.com

                                       Attorneys for Defendants Equilon Enterprises LLC d/b/a
                                       Shell Oil Products US, and Motiva Enterprises LLC

                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and accurate copy of the foregoing was filed
  electronically with the Clerk of Court to be served by operation of the Court’s electronic filing
  system, this 17th day of December 2018, upon all counsel of record.

  Broderick L. Young
  Paul E. Wehmeier
  ARNETT, DRAPER & HAGOOD, LLP
  P. O. Box 300
  2300 First Tennessee Plaza
  Knoxville, TN 37901-0300
  byoung@adhknox.com
  pwehmeier@adhknox.com

  Attorneys for Plaintiff Hoskins Oil Company, LLC

                                                      /s/David M. Harris

                                                 6

Case 3:16-cv-00417-JRG-DCP Document 160 Filed 12/17/18 Page 6 of 6 PageID #: 2352
